Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT

                                   No. 04-18-00249-CV

                              In the Interest of C.W., a Child

                From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016PA02259
                   Honorable Charles E. Montemayor, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

       In accordance with this court’s memorandum opinion of this date, the trial court’s
termination order is AFFIRMED.

      SIGNED September 19, 2018.


                                             _____________________________
                                             Karen Angelini, Justice